
	
		I
		111th CONGRESS
		2d Session
		H. R. 4998
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To establish and to expand partnerships that promote
		  innovation and increase the economic and social impact of research by
		  developing tools and resources to connect new scientific discoveries to
		  practical uses.
	
	
		1.Partnerships for
			 innovation
			(a)In
			 generalThe Director of the National Science Foundation shall
			 carry out a program to award merit-reviewed, competitive grants to institutions
			 of higher education to establish and to expand partnerships that promote
			 innovation and increase the economic and social impact of research by
			 developing tools and resources to connect new scientific discoveries to
			 practical uses.
			(b)Partnerships
				(1)In
			 generalTo be eligible for funding under this section, an
			 institution of higher education must propose establishment of a partnership
			 that—
					(A)includes at least
			 one private sector entity; and
					(B)may include other
			 institutions of higher education, public sector institutions, and private
			 sector entities.
					(2)PriorityIn selecting grant recipients under this
			 section, the Director shall give priority to partnerships that include one or
			 more institutions of higher education that are among the 100 institutions
			 receiving, over the 3-year period immediately preceding the awarding of grants,
			 the highest amount of research funding from the National Science Foundation and
			 at least one of the following:
					(A)A minority serving
			 institution.
					(B)A primarily
			 undergraduate institution.
					(C)A 2-year
			 college.
					(c)ProgramProposals
			 funded under this section shall seek to—
				(1)increase the
			 economic or social impact of the most promising research at the institution or
			 institutions of higher education that are members of the partnership through
			 knowledge transfer or commercialization;
				(2)increase the
			 engagement of faculty and students across multiple disciplines and departments,
			 including faculty and students in schools of business and other appropriate
			 non-STEM fields and disciplines in knowledge transfer activities;
				(3)enhance education
			 and mentoring of students and faculty in innovation and entrepreneurship
			 through networks, courses, and development of best practices and
			 curricula;
				(4)strengthen the
			 culture of the institution or institutions of higher education to undertake and
			 participate in activities related to innovation and leading to economic or
			 social impact;
				(5)broaden the participation of all types of
			 institutions of higher education in activities to meet STEM workforce needs and
			 promote innovation and technology transfer; and
				(6)build lasting
			 partnerships with local and regional businesses, local and State governments,
			 and other relevant entities.
				(d)Additional
			 criteriaIn selecting grant recipients under this section, the
			 Director shall also consider the extent to which the applicants are able to
			 demonstrate evidence of institutional support for, and commitment to—
				(1)achieving the goals of the program as
			 described in subsection (c);
				(2)expansion to a
			 university-wide program if the initial proposal is not for a university-wide
			 program; and
				(3)sustaining any new
			 innovation tools and resources generated from funding under this
			 program.
				(e)LimitationNo
			 funds provided under this section may be used to construct or renovate a
			 building or structure.
			
